Appeal by defendant from an order of the Comity Court, Kings County, dated March 15, 1960, denying, without a hearing, his coram nobis application to vacate a judgment of said court, rendered December 18, 1950, convicting him, on his plea of guilty, of assault in the second degree with intent to commit sodomy, and sentencing him to serve a term of one day to life. Order reversed on the law and the facts, and application remitted to the County Court, Kings County, for a hearing upon the merits. On the allegations of the petition, which are not formally denied, and upon the consent of the District Attorney, the application should be decided after a plenary hearing. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.